Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 February 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Cadiz february the 5th 1783
                        
                        Were You But Such a Man as julius Cæsar or the king of Prussia, I should Almost Be sorry for You at the End
                            of the Great tragedy Where You are Acting Such a Part—But With My dear General I Rejoice at the Blessings of a Peace Where
                            our Noble Ends Have Been Secured—Remember our Valley forge times, and from a Recollection of Past dangers and labours, We
                            still will Be More pleased at our Present Comfortable Situation—What a Sense of Pride and Satisfaction I feel, When I think
                            of the times that Have determined My Engaging in the AmeriCan Cause! As for You, My dear General, Who truly Can Say You
                            Have done all this, What Must Your Virtuous and Good Heart feel on the Happy instance Where the Revolution You Have Made
                            is Now firmly Established—I Cannot But Envy the Happiness of My Grand Children When they Will Be about Celebrating and
                            Worshipping Your Name—to Have Had One of their Ancestors Among Your Soldiers, to know He Had the Good fortune to Be the
                            friend of Your Heart, Will Be the Eternal Honour in Which they shall Glory—and to the Eldest of them, as long as My
                            Posterity will last, I shall Delegate the favour You Have Been pleased to Confer Upon My Son George.
                        At the Prospect of a Peace, I Had prepared to Go to AmeriCa—You know me too Well, My dear General, Not to Be
                            Sensible of the Pleasure I Anticipated in the Hope to Embrace You, and to Be Reunited With My fellow Soldiers—Never did
                            Any thing Please me so much as the delightfull Prospect I Had Before me—But on a Sudden I Have Been obliged to differ My
                            darling Plan, and as I Have at Last Been Blessed with a Letter of Yours, I know You Approve of My Lengthtining My furlough
                            Upon Political Accounts—the enclosed Copy of a letter to Congress, and My official letter to Mr Livingston Which I Request
                            Him to Communicate to You, Will fully inform You of the Reasons that Urge me to Post off to Madrid—from
                            there, it Will Be Better for me to Go to Paris, and in the Month of june, I will Embark for AmeriCa—Happy, ten times Happy
                            will I Be in Embracing My dear General, My father, My Best friend Whom I love with an Affection and a Respect Which I too
                            well feel, Not to know it is impossible for me to Express it.
                        in my letters to Congress, You Will Also See that, independant of the Plans I Had Been Permitted to propose
                            to You, in the Execution of Which We Were to Have an immense Naval and Land force, it Had Been at last obtained I should
                            Enter Canada—I Had My Hopes to Embrace You at Mont Real, or at least to Be Met there By a detachment from the Army—the
                            Necesity of a diversion Was the Ground Upon Which We Had obtained the King of Spain’s Consent—But Now those schemes are
                            Over, and we Must Rejoice at the Happiness of those You Have Rescued from the Hands of British tyranny.
                        Now, My dear General, that You are Going to Enjoy some Ease and Quiet, Permit me to propose a plan to you
                            Which Might Become Greatly Beneficial to the Black part of Mankind—Let us Unite in Purchasing a small Estate Where We May
                            try the Experiment to free the Negroes, and Use them only as tenants—Such an Example as Yours Might Render it a General
                            Practice, and if We succeed in America, I Will chearfully devote a part of My time to Render the Method fascionable in the
                            West indias—if it Be a Wild scheme, I Had Rather Be Mad that Way, than to Be thought Wise on the other tack.
                        I am so Anxious, to Hear from You, My dear General, and to let You Hear from me that I Have Sent My own
                            Servant with a Vessel upon whom I Have prevailed to set Him a shore on the Maryland Coast—Before I leave france, I Hope I
                            Will Receive Your Answers, and I will Be directed Where to find you on My Arrival—Upon that intelligence I depend to
                            Regulate My Course, and if you are at Home I Shall steer for the Bay of Chesepeake.
                        independant of My Public Letter to M. Livingston, There is a Private one which He Will Also
                            Communicate—Amongt the Many favors I Have Received, I would take it as a Most flattering Circumstance in My life to Be
                            Sent to England With the Ratification of the American treaty—You know it is But an Honorary Commission, that would Require
                            the Attendance of a few Weeks, and if Any Sedentary Minister is Sent, I would Have the pleasure of introducing Him—this,
                            My dear General, is Entirely Confidential.
                        Your influence, My dear General, Cannot Be Better Employed than in inducing the People of America to
                            strengthen their fœderal Union—it is a Work in Which it Behoves You to Be Concerned—I look Upon it as a Necessary
                            Measure—depend upon it, My dear General, that European politics will Be Apt to Create divisions Among the States. Now is
                            the time When the Powers of Congress Must Be fixed, the Boundaries determined, and Articles of Confederation Revised—it is
                            a Work in Which Every Well Wisher to America Must desire to Be Concerned—it is the finishing Stroke that is Wanting to the
                            Perfection of the temple of Liberty.
                        As to the army, My dear General, What Will Be its fate? I Hope their Country will Be Gratefull—should the
                            Reverse Be the Case, I Would indeed feel Very UnHappy—will part of the Army Be kept together? if not, I Hope we
                                wont forfeit our Noble titles of officers and soldiers in the American Army—so that in Case of
                            danger We May Be Called upon from Every Quarter, and Reunite in the defense of a Country Which the Army Has so
                            Effectually, So Heroïcally Served—I long to know What Measures Will be taken—indeed, My dear General, I depend upon Your
                            Goodness for a Very Minuted letter—not only on public Accounts, But also Because I Want to Be Acquainted With Every one of
                            Your Personal Concerns.
                        Adieu, Adieu, My dear General, Had the Spaniards got Common sense I Could Have dispensed with that Cursed
                            trip to Madrid—But I am Called Upon By a sense of My duty to America—I Must go, and the differ the Happy Voyage—My Best,
                            Most Affectionate Respects Waït Upon Mrs Washington—Now we are Going to Quarell, for I Must Urge Your Returning With me to
                            france—Her Accompagnying You there, is the Best Way I know off to Compromise the Matter, and so she will Make Mde de
                            Lafayette and Me Perfectly Happy.
                        I Request Your Excellency Will please to Present My compliments to tilmangh, George, and all the
                            family—Remember me to all My friends in the Army—I am so Hurried in Sending the Vessel a way that I will write to them By
                            other Opportunities—they know My love to them, and I Have a Grateful sense of their friendship—Be so kind My dear General,
                            to Remember me to Your Much Respected Mother—Her Happiness I Heartly Partake—Adieu, once More, My dear General—With Every
                            Sentiment of Love and Respect I am for Ever Your Most devoted and Affecionate friend
                        
                            Lafayette
                        
                    